Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/774,108 filed on 28 January 2020. This application claims continuity of Application No. 14/491,799 filed on 19 September 2014. 	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2010/0049928 A1 to Harris, JR et al (hereafter Harris) and US PGPUB 2007/0254922 A1 to Hiraiwa et al.
Regarding Claim 1, Harris discloses a method comprising:  	grouping a first set of access commands of a plurality of access commands into a first command set (FIG. 2, 0033, and 0035-0036 provides for grouping a first volume set 202a of write commands of a plurality of commands, i.e. write data, delivered from host 102 into volume 1, i.e. a first command set) and a second set of access commands of the plurality of access commands into a second command set (FIG. 2, 0033, and 0035-0036 provides for grouping a second volume set 202b of write commands of a plurality of commands, i.e. write data, delivered from host 102 into volume 2, i.e. a second command set), wherein the plurality of access commands are executed by a first node (FIG. 2 and 0013 provides for wherein the write commands delivered to and executed by primary storage device 104);  	creating a first set of replica access commands matching the first set of access commands (FIG. 2 and 0035-0036 provides for creating a first volume set 206a of duplicate copies/replica access commands matching volume 1) and a second set of replica access commands matching the second set of access commands (FIG. 2 and 0035-0036 provides for creating a second volume set 206b of duplicate copies/replica access commands matching volume 2);  	assigning a first set of sequence identifiers to the first set of access commands and to corresponding replica access commands within the first set of replica access commands (FIG. 2 and 0035-0036 provides for assigning sequence number 204a to commands in volume 1 202a, and assigning sequence number 208a to commands in volume 1 206a, wherein sequence number 204a corresponds to sequence number 208a);  	assigning a second set of sequence identifiers to the second set of access commands and to corresponding replica access commands within the second set of replica access commands (FIG. 2 and 0035-0036 provides for assigning sequence number 204b to commands in volume 2 202b, and assigning sequence number 208b to commands in volume 2 206b, wherein sequence number 204b corresponds to sequence number 208b);  	transmitting the first set of replica access commands to a second node for execution according to the first set of sequence identifiers (FIG. 2, 0013, and 0035-0036 provides for transmitting the first volume set 202a of write commands to secondary storage device 106 for execution according to the matching sequence number 204a) and the second set of replica access commands to the second node for execution according to the second set of sequence identifiers (FIG. 2, 0013, and 0035-0036 provides for transmitting the second volume set 202b of write commands to secondary storage device 106 for execution according to the matching sequence number 204b). 	Although Harris discloses that commands are written to the appropriate volume (0036 and 0051), Harris doesn’t explicitly disclose grouping a first set of access commands and a second set of access commands based upon characteristics of the plurality of access commands. 	Hiraiwa, in a similar field of endeavor, discloses grouping a first set of access commands and a second set of access commands based upon characteristics of the (FIG. 6, 0067, and 0085 provides for registering/grouping pair set 1 and 2, i.e. a first set of access commands, into group number 1 and registering/grouping pair set 3 and 4, i.e. a second set of access commands, into group number 2, based upon group information 600). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hiraiwa for grouping commands in order to maintain the order of data. The grouping information of Hiraiwa, when implemented with the command sequence numbering of the Harris system, will allow one of ordinary skill in the art to group commands to preserve data integrity. One of ordinary skill in the art would be motivated to utilize the grouping information of Hiraiwa with the command sequence numbering of the Harris system in order to group commands into the appropriate volume. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the grouping information of Hiraiwa with the command sequence numbering of the Harris system for the desirable purpose of grouping commands into the appropriate volume to preserve data integrity.
Regarding Claim 3, the Harris/Hiraiwa system discloses the method of claim 1, wherein a sequence identifier is assigned to an access command within the first set of access commands and to a replica access command within the first set of replica access commands (Harris, FIG. 2, 0033, and 0035-0036 provides for sequence number 204a is assigned to a write command 210 within volume 1 202a, and wherein the sequence number matches a duplicate copy command within volume 1 206a having matching sequence number 208a), where the replica access command is a replica of (Harris, 0033 provides for wherein the duplicate copy command is a duplicate/replica of the write command).
Regarding Claim 4, the Harris/Hiraiwa system discloses the method of claim 1, wherein access commands within the first set of access commands are executed in an order corresponding to the first set of sequence identifiers (Harris, 0035-0036 provides for wherein write operations with the first volume are executed in a sequence/order corresponding to the sequence numbers 204 to preserve the data integrity).
Regarding Claim 5, the Harris/Hiraiwa system discloses the method of claim 1, wherein replica access commands within the first set of replica access commands are executed in an order corresponding to the first set of sequence identifiers (Harris, 0035-0036 provides for wherein the secondary write operations within Volume 1 206 of the secondary storage are executed in a sequence/order matching sequence numbers 208 and 204).
Regarding Claim 9, the Harris/Hiraiwa system discloses the method of claim 1, wherein the first set of sequence identifiers are assigned according to an order of which the first node executes access commands within the first set of access commands (Harris, 0035-0036 provides for wherein the secondary write operations within Volume 1 206 of the secondary storage are executed in a sequence/order within the volume).
Regarding Claim 10, the Harris/Hiraiwa system discloses the method of claim 1, comprising: 	assigning a sequence identifier to an access command, wherein the sequence identifier has a value that is based upon a current time at which the access command was received (Harris, FIG. 2, and 0036 provides for assigning a sequence number 216 to write command 210, wherein the sequence number 216 has a value that is based on a time at which the command 210 was written, i.e. was received).
Regarding Claim 11, the Harris/Hiraiwa system discloses the method of claim 1, comprising: 	assigning a sequence identifier to an access command, wherein the sequence identifier has a value that is based upon a current time at which the sequence identifier is assigned to the access command (Harris, FIG. 2, and 0036 provides for assigning a sequence number 216 to write command 210, wherein the sequence number 216 has a value that is based on a time at which the command 210 was written, i.e. is assigned to the access command, to primary storage 104).
Regarding Claim 12, the Harris/Hiraiwa system discloses the method of claim 1, comprising: 	assigning a sequence identifier to an access command, wherein the sequence identifier has a value that is based upon an event associated with the access command (Harris, FIG. 2, and 0036 provides for assigning a sequence number 216 to write command 210, wherein the sequence number 216 has a value that is based on a time at which the command 210 was written, i.e. an event).
Regarding Claim 13, similar rejection where the method of claim 1 teaches the non-transitory machine readable medium of claim 13.
Regarding Claim 16, the Harris/Hiraiwa system discloses the non-transitory machine readable medium of claim 13, wherein the instructions cause the machine to: 	grouping a set of access commands into a command set such that no two access commands within the set of access commands are associated with a same portion of a (Hiraiwa, FIG. 4 and 0082 provides for grouping volumes by specifying a physical address, such that no two commands are associated with a same portion of the device). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hiraiwa for grouping commands by assigning physical address to volume numbers. The address volume organization of Hiraiwa, when implemented with the command sequence numbering of the Harris system, will allow one of ordinary skill in the art to group commands based on a physical address. One of ordinary skill in the art would be motivated to utilize the address volume organization of Hiraiwa with the command sequence numbering of the Harris system in order to group commands into the appropriate volume. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the address volume organization of Hira with the command sequence numbering of the Harris system for the desirable purpose of grouping commands into the appropriate volume to preserve the physical space of a system.
Regarding Claim 17, similar rejection where the method of claim 1 teaches the computing device of claim 17.

Claims 2, 6-8, and 14 rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Hiraiwa system as applied to claims 1 and 13 above, and further in view of US Patent 8,396,840 B1 to McHugh et al.
Regarding Claim 2, the Harris/Hiraiwa system discloses the method of claim 1. 	The Harris/Hiraiwa system doesn’t explicitly disclose creating the second command set based upon expiration of a time interval since creation of the first command set. 	McHugh, in a similar field of endeavor, discloses creating a second command set based upon expiration of a time interval since creation of a first command set (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for creating a second memory-efficient set 118b based upon expiration of a period of time since creation of a first memory-efficient set 118a)
Regarding Claim 6, the Harris/Hiraiwa system discloses the method of claim 1. 	The Harris/Hiraiwa system doesn’t explicitly disclose creating a new command set based upon expiration of a time interval. 	McHugh, in a similar field of endeavor, discloses creating a new command set based upon expiration of a time interval (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for creating a second memory-efficient set 118b based upon expiration of a period of time since creation of a first memory-efficient set 118a). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for assigning sets of write operations with a period of time within a window. The time-based sets of McHugh, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will allow one of ordinary skill in the art to group commands based on a period within a window. One of ordinary skill in the art would be motivated to utilize the time-based sets of McHugh with the command sequence numbering of the Harris/Hiraiwa system in order to categorize different write operations into different time periods. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the time-based sets of McHugh with the command sequence numbering of the Harris/Hiraiwa system for the desirable purpose of measuring consistency by organizing operations based on a recurring time period.
Regarding Claim 7, the Harris/Hiraiwa system discloses the method of claim 1. 	The Harris/Hiraiwa system doesn’t explicitly disclose creating a new command set based upon a detected change in metadata.(FIG. 4 and col. 5 line 30-48 provides for creating additional memory-efficient sets 118 based upon a detected change in <TXN_TS> metadata of sampled log file 116). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The timestamp sets of McHugh, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will allow one of ordinary skill in the art to group commands based on a time period. One of ordinary skill in the art would be motivated to utilize the timestamp sets of McHugh with the command sequence numbering of the Harris/Hiraiwa system in order to categorize different write operations into different time periods. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the timestamp sets of McHugh with the command sequence numbering of the Harris/Hiraiwa system for the desirable purpose of measuring consistency by organizing operations based on a recurring time period.
Regarding Claim 8, the Harris/Hiraiwa/McHugh system discloses the method of claim 7, wherein the change in metadata affects performance of access commands (McHugh, FIG. 4 and col. 5 line 30-48 provides for wherein the change in <TXN_TS> metadata affects the performance or other operations within the set). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The timestamp sets of McHugh, when 
Regarding Claim 14, the Harris/Hiraiwa system discloses the non-transitory machine readable medium of claim 13. 	The Harris/Hiraiwa system doesn’t explicitly disclose grouping a set of access commands into a command set based upon enforcement of a maximum interval of time allowed for grouping access commands into command sets. 	McHugh, in a similar field of endeavor, discloses grouping a set of access commands into a command set based upon enforcement of a maximum interval of time allowed for grouping access commands into command sets (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for grouping write/read operations into memory-efficient set 118b based upon enforcement of Tf allowed for grouping commands into sets 118a-n). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The maximum interval of McHugh, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Hiraiwa system as applied to claim 13 above, and further in view of US Patent 7,120,631 B1 to Vahalia et al.
Regarding Claim 15, the Harris/Hiraiwa system discloses the non-transitory machine readable medium of claim 13. 	The Harris/Hiraiwa system doesn’t explicitly disclose grouping a set of access commands into a command set such that no two access commands within the set of access commands are associated with a same portion of client device data. 	Vahalia, in a similar field of endeavor, discloses grouping a set of access commands into a command set such that no two access commands within the set of access commands are associated with a same portion of client device data (FIG. 1 and col. 6 line 44 – col. 7 line 13 provides for grouping access commands into Data mover #1 or into Data Mover #2, such that client requests for data mover #1 must be retrieved through that group and client requests for data mover #2 must be retrieved through that group). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Vahalia for utilizing a traditional use of Data Movers. The data movers of Vahalia, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will allow one of ordinary skill in the art to group commands based on the specific content stored in either file system #1 and file system #2. One of ordinary skill in the art would be motivated to utilize the data movers of Vahalia with the command sequence numbering of the Harris/Hiraiwa system in order to segregate the physical location of information related to a client. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data movers of Vahalia with the command sequence numbering of the Harris/Hiraiwa system for the desirable purpose of organizing operations by creating an additional security measure that controls the retrieval of data information specifically through the data mover/group associated with requested content.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Hiraiwa system as applied to claim 17 above, and further in view of US Patent 7,827,144 B1 to Saito et al.
Regarding Claim 18, the Harris/Hiraiwa system discloses the computing device of claim 17. 	The Harris/Hiraiwa system doesn’t explicitly disclose grouping the first set of access commands into the first command set based upon the first set of access (FIG. 2 step 206 and col. 4 lines 28-37 provides for grouping a first set of write messages/access commands based upon the write messages targeting a most recent version of data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set timestamps of Saito, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will allow one of ordinary skill in the art to group commands based on a time period and the versions connected to the command. One of ordinary skill in the art would be motivated to utilize the replica set timestamps of Saito with the command sequence numbering of the Harris/Hiraiwa system in order to confirm a write command. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the replica set timestamps of Saito with the command sequence numbering of the Harris/Hiraiwa system for the desirable purpose of confirming previous actions of messages in relation to a replica set.
Regarding Claim 19, the Harris/Hiraiwa/Saito system discloses the computing device of claim 18, wherein the machine executable code causes the processor to:  	grouping the second set of access commands into the second command set based upon the second set of access commands targeting a second version of (Saito, FIG. 3 step 306 and col. 4 lines 54-61 provides for grouping a second set of read messages/access commands based upon the read messages targeting a most recent version of data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set timestamps of Saito, when implemented with the command sequence numbering of the Harris/Hiraiwa system, will allow one of ordinary skill in the art to group commands based on a time period and the versions connected to the command. One of ordinary skill in the art would be motivated to utilize the replica set timestamps of Saito with the command sequence numbering of the Harris/Hiraiwa system in order to confirm a read command occurred after the previous write command. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the replica set timestamps of Saito with the command sequence numbering of the Harris/Hiraiwa system for the desirable purpose of confirming previous actions of messages in relation to a replica set.
Regarding Claim 20, the Harris/Hiraiwa/Saito system discloses the computing device of claim 19, wherein the first version is an earlier version than the second version (Saito, col. 4 lines 54-61 provides for wherein the write command version is an earlier version than the read command version). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0049252 A1 to Bartfai et al discloses virtualizing volumes of data.
US Patent 9,531,809 B1 to Brooker et al discloses write journaling and data differencing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459